EXHIBIT 10.1
SECOND AMENDMENT

to

ERIE INDEMNITY COMPANY
ANNUAL INCENTIVE PLAN
(As Amended and Restated Effective as of January 1, 2009)
WHEREAS, Erie Indemnity Company (the “Company”) adopted the Erie Indemnity
Company Annual Incentive Plan (As Amended and Restated Effective as of
January 1, 2009) (the “Plan”) by action of its Board of Directors on
February 26, 2009, and the Company’s shareholders approved the Plan at the
Annual Meeting of Shareholders in 2009, and
WHEREAS, pursuant to Plan Section 8.03 the Board of Directors reserved authority
to amend the Plan, and
WHEREAS, the Board of Directors has determined that the Chief Executive Officer
and Executive Vice Presidents should be eligible to receive Individual Incentive
Awards as well as Company Incentive Awards under the Plan,
               NOW, THEREFORE, the Plan is amended as follows:
               1. Section 4.01 is amended in its entirety to read as follows:
               Section 4.01. Eligibility. Any key employee of the Company or any
corporation, partnership or other organization of which the Company owns or
controls, directly or indirectly, not less than 50% of the total combined voting
power of all classes of stock or other equity interests (each, a “Participating
Entity”) who the Committee determines, in its sole discretion, has a significant
effect on the operations and/or results of the Company shall be eligible to
participate in the Plan (each, a “Participant”). Participants in the Plan for
any Plan Year shall be deemed ineligible to participate in any other annual
incentive or bonus plan sponsored by any Participating Entity (“Other Bonus
Plan”) for the portion of such Plan Year (measured in days) that they are
eligible to participate in this Plan. No employee of the Company or any
Participating Entity shall have a right (a) to be selected to participate in the
Plan for any Plan Year, or (b) having once been selected for a Plan Year, to
(i) be selected to participate again in the future or (ii) continue as an
employee of the Company or any Participating Entity.
               2. This amendment is effective January 1, 2010, with respect to
awards granted on or after that date.
     IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
document to be executed as of the 3rd day of August 2010.

                  ERIE INDEMNITY COMPANY    
 
           
 
  by   /s/ James J. Tanous
 
James J. Tanous    
 
      Executive Vice President,    
 
      Secretary and General Counsel    

